The question is whether an assessment of $134,600 for sewer improvements against the village of Pelham, as owner of lands acquired by it and used exclusively for park purposes, or a nominal assessment of one dollar, is proper. Although the Westchester County Sewer Act  declares that all land within the district is benefited and subject to assessment, the levy on the park lands in question must be on the basis of their value. The public, and not merely residents of the village of Pelham, have an easement in this park. The lands were paid for by a bond issue for park purposes and many of the deeds specify that the lands must be used for park purposes only. They cannot be sold by the village and are inalienable. The value, therefore, is nominal, and the reduction of the assessment to one dollar was proper. The judgment is, therefore, unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.